
	
		II
		110th CONGRESS
		2d Session
		S. 2637
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exclusion for gain from the sale of farmland to encourage the continued use of
		  the property for farming, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Beginning Farmers and Ranchers Act
			 of 2008.
		2.Exclusion of gain
			 from sale of certain farmland
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by adding after section 121 the following new
			 section:
				
					121A.Exclusion of
				gain from sale of qualified farm property
						(a)ExclusionIn
				the case of a natural person, gross income shall not include—
							(1)100 percent of the gain from the sale or
				exchange of qualified farm property to a first-time farmer who meets the
				certification requirement of subsection (d),
							(2)50 percent of the gain from the sale or
				exchange of qualified farm property to any other person who meets the
				certification requirement of subsection (d), and
							(3)25 percent of the
				gain from the sale or exchange of qualified farm property to any other person
				for any other use.
							(b)Limitation on
				amount of exclusion
							(1)In
				generalThe amount of gain excluded from gross income under
				subsection (a) with respect to any taxable year shall not exceed $500,000
				($250,000 in the case of a married individual filing a separate return),
				reduced by the aggregate amount of gain excluded under subsection (a) for all
				preceding taxable years.
							(2)Special rule for
				joint returnsThe amount of the exclusion under subsection (a) on
				a joint return for any taxable year shall be allocated equally between the
				spouses for purposes of applying the limitation under paragraph (1) for any
				succeeding taxable year.
							(c)DefinitionsFor
				purposes of this section—
							(1)First-time
				farmerThe term
				first-time farmer means a first-time farmer (as defined in section
				147(c)(2)(C), determined without regard to clause (i)(II) thereof) who meets
				the requirements of section 147(c)(2)(B). For purposes of the preceding
				sentence, in applying clause (ii) of section 147(c)(2)(B), the material and
				substantial participation standard shall be treated as met with respect to a
				qualified farm if the first-time farmer will—
								(A)perform not less
				than 1,000 hours of service with respect to such farm, or
								(B)provide half the required management and
				labor with respect to such farm.
								(2)Qualified farm
				propertyThe term qualified farm property means real
				property located in the United States if—
								(A)during periods aggregating 3 years or more
				of the 5-year period ending on the date of the sale or exchange of such real
				property, such real property was used as a farm for farming purposes by the
				taxpayer, the taxpayer’s spouse, or other member of the family of the taxpayer,
				and
								(B)there was material participation by the
				taxpayer, the taxpayer’s spouse, or other member of the family of the taxpayer
				in the operation of the farm during 3 years or more of the 5-year period ending
				on the earlier of—
									(i)the
				sale or exchange of such real property, or
									(ii)the later of the
				retirement of the taxpayer or the taxpayer’s spouse who materially
				participated.
									(3)Other
				definitionsThe terms member of the family,
				farm, farming purposes, and material
				participation have the respective meanings given such terms by
				paragraphs (2), (4), (5), and (6) of section 2032A(e), respectively.
							(d)Use
				certification as farm for farming purposesThe certification requirement of this
				subsection is a certification that the use of the qualified farm property
				referred to in subsection (a)(1) will be as a farm for farming purposes for not
				less than the 10-year period beginning on the date of the sale or exchange
				referred to in subsection (a)(1).
						(e)Special
				rulesFor purposes of this
				section, the following rules shall apply:
							(1)Rules similar to
				the rules of subsections (e) and (f) of section 121.
							(2)Rules similar to
				the rules of paragraphs (4) and (5) of section 2032A(b) and paragraph (3) of
				section 2032A(e).
							(f)Treatment of
				disposition or change in use of property
							(1)In
				generalIf, as of the close of any taxable year, there is a
				recapture event with respect to any qualified farm property transferred to the
				taxpayer in a sale or exchange described in paragraph (1) or (2) of subsection
				(a), then the tax of the taxpayer under this chapter for such taxable year
				shall be increased by an amount equal to the product of—
								(A)the applicable
				recapture percentage, and
								(B)10 percent of the
				taxpayer’s adjusted basis in the property on the date such property was
				transferred to the taxpayer.
								(2)Applicable
				recapture percentage
								(A)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined from the following table:
									
										
											
												The applicable recapture
												
												If the recapture event occurs
						in:percentage is:
												
											
											
												Years 1 through 5100
												
												Year 680
												
												Year 760
												
												Year 840
												
												Year 920
												
												Years 10 and thereafter0.
												
											
										
									
								(B)YearsFor
				purposes of subparagraph (A), year 1 shall begin on the date of the sale or
				exchange described in paragraph (1) or (2) of subsection (a).
								(3)Recapture event
				definedFor purposes of this subsection, the term recapture
				event means—
								(A)Cessation of
				operationThe cessation of the operation of any property the sale
				or exchange of which to the taxpayer is described in paragraph (1) or (2) of
				subsection (a) as a farm for farming purposes.
								(B)Change in
				ownership
									(i)In
				generalExcept as provided in clause (ii), the disposition of a
				taxpayer’s interest in any property the sale or exchange of which to the
				taxpayer is described in paragraph (1) or (2) of subsection (a).
									(ii)Agreement to
				assume recapture liabilityClause (i) shall not apply if the
				person acquiring such interest in the property agrees in writing to assume the
				recapture liability of the person disposing of such interest in effect
				immediately before such disposition. In the event of such an assumption, the
				person acquiring the interest in the property shall be treated as the taxpayer
				for purposes of assessing any recapture liability (computed as if there had
				been no change in ownership).
									(4)Special
				rules
								(A)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under subpart A, B, or D of this part.
								(B)No recapture by
				reason of hardshipThe increase in tax under this subsection
				shall not apply to any disposition of property or cessation of the operation of
				any property as a farm for farming purposes by reason of any hardship as
				determined by the
				Secretary.
								.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding after the
			 item relating to section 121 the following new item:
				
					
						Sec. 121A. Exclusion of gain from sale of qualified farm
				property.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to any sale
			 or exchange on or after the date of the enactment of this Act, in taxable years
			 ending after such date.
			3.Increase in
			 allowable dollar amount of bonds issued for first-time farmer projects
			(a)Acquisition of
			 depreciable farm propertySubparagraph (A) of section 144(a)(11) of
			 the Internal Revenue Code of 1986 (relating to limitation on acquisition of
			 depreciable farm property) is amended by striking $250,000 and
			 inserting $500,000.
			(b)First-time
			 farmerSubparagraphs (A) and
			 (C)(i)(II) of section 147(c)(2) of such Code (relating to exception for
			 first-time farmers) are each amended by striking $250,000 and
			 inserting $500,000.
			(c)Substantial
			 farmlandClause (ii) of section 147(c)(2)(E) of such Code
			 (defining substantial farmland) is amended by striking $125,000
			 and inserting $250,000.
			(d)Used equipment
			 limitationSubparagraph (F)
			 of section 147(c)(2) of such Code (relating to used equipment limitation) is
			 amended by striking $62,500 and inserting
			 $500,000.
			(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
